DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 83 is objected to because of the following informalities:
Regarding claim 83, Change “corrugation profile” to –corrugate profile—to maintain consistency of claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient minimum optical transparency” in claim 82 is a relative term which renders the claim indefinite.  The term “sufficient minimum optical transparency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2713.05 II states . 
The examiner suggests adding additional structure to the claim to overcome the indefiniteness rejection such as adding the physical properties of the tube which enables the visual detection.  Paragraph 144 and paragraph 154 indicate that the physical characteristic required for the visual detection is the void fraction. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 82 -85, 88-92, 95 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US Pat. No. 5,623,922) in view of Kitano et al (US 2005/0239963), hereinafter Kitano. 
Regarding claim 82, Smith teaches a breathing tube (Fig. 1) make of a clear transparent polymeric material (Col. 7: lines 22-26) wherein the material is of sufficient transparency to enable visual detection of water. (Col. 7: lines 22-26, since the tube is transparent water could be detected)
Smith does not teach that the wall of the breathing tube is foamed. 
 Kitano teaches a component forming a part of a breathing tube (paragraphs 102, 103, Kitano teaches the material is suitable for forming into a medical tube), or forming the breathing tube, comprising:
a tubular body having a foamed wall (paragraphs 102, 103), wherein the foamed wall is of a sufficient optical transparency such that, in use, enables visual detection of a liquid or condensate within the tubular body. (Paragraph 120, the properties of such as transparency in the polymer composition can be exploited in foams formed of the polymer composition with a blowing agent. The examiner notes that since the material is transparent so detection of water would be possible. The minimum optical transparency required to detect water in a tube is very broad and would encompass even opaque tubes.) 
It would have been obvious to a person of ordinary skill in the art prior to have modified Smith with the foamed tube of Kitano since an advantage of using the foamed tube is formability, flexibility and light weight. (paragraph 4)

Regarding claim 83, Smith in view of Kitano teaches the component as claimed in claim 82, and Smith further teaches wherein the foamed wall of the tubular body comprises a corrugate profile, wherein the corrugation profile comprises alternating outer crests and inner troughs. (Fig. 1)

Regarding claim 84, Smith in view of Kitano teaches the component as claimed in claim 82, and Smith further teaches wherein the tubular body has a substantially uniform wall thickness. (Figs. 3 and 5)

Regarding claim 85, Smith in view of Kitano teaches the component as claimed in claim 82, but does not teach wherein the wall thickness is about 0.4mm to about 0.8mm.
It would have been obvious to one having ordinary skill in the art to cause the tubular body of Smith to have a wall thickness of about 0.4mm to about 0.8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC syst. In the instant case the device of Smith would not operate differently with the claimed will thickness since both devices are designed to carry air in a respiratory device.

Regarding claim 88, Smith in view of Kitano teaches the component as claimed in claim 82, and Kitano further teaches wherein the tubular body having the foamed wall is formed from an extrusion of a single extrudate. (Paragraph 103)

Regarding claim 89, Smith in view of Kitano teaches the component as claimed in claim 88, wherein the single extrudate comprises one or more polymers. (paragraph 102)

Regarding claim 90, Smith in view of Kitano teaches the component as claimed in claim 89, wherein the one or more polymers is selected from the group consisting of linear low density polyethylene (LLDPE), low density polyethylene (LDPE) (paragraph 102), polypropylene (PP) (paragraph 102), polyolefin plastomer (POP, ethylene vinyl acetate (EVA), plasticized polyvinyl chloride (PVC) and blends of these materials.

Regarding claim 91, Smith in view of Kitano teaches the component as claimed in claim 89, and Kitano further teaches wherein the one or more polymers is at least 98.4% of the total single extrudate. (Paragraph 83)

Regarding claim 92, Smith in view of Kitano teaches the component as claimed in claim 88, and Kitano further teaches wherein the single extrudate further comprises one or more chemical foaming agents. (paragraph 81)

Regarding claim 95, Smith in view of Kitano teaches the component as claimed in claim 88, and Kitano further teaches wherein the single extrudate further comprises one or more surface modification agents. (paragraph 97)

Regarding claim 100, Smith in view of Kitano teaches the component as claimed in claim 82, and Smith further teaches wherein the tubular body further comprises an outer sheath. (Fig. 2: 3)

Claim 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Conley et al (US 2010/0218839), hereinafter Conley.
Regarding claim 86, Smith in view of Kitano teaches  the component as claimed in claim 82, but does not teaches wherein the foamed wall has a thermal conductivity of about 0.2 to 0.4 w/m-K

The courts have held a mere carrying forward of an original patented conception involving only changes of form, proportions, or degree is not such an invention as will sustain a patent even though the changes may produce better results. (Smith vs. Nichols) In re Hoeschele claimed elastomeric polyurethanes were held to be unpatentable because there was no evidence of the criticality of the claimed ranges.
Therefore, it would have been obvious to have provided the foamed tube of Smith in view of Kitano with a thermal conductivity of about .2 -.4 w/m-K since one of ordinary skill would have expected to have routinely experimented to determine the optimum thermal conductivity for the application.

Claim  87 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Xu et al (US Pat. No. 7,318,713), hereinafter Xu.
Regarding claim 87, Smith in view of Kitano teaches the component as claimed in claim 82, but does not teach wherien the foamed wall has a void fraction of about 5.5% to about 7.5%.
However, Xu teaches polymeric foams having void fractions about 5%. (Col. 13: line 60)
It would have been obvious to one skilled in the art to have modified the tubular body of Smith in view of Kitano to have a void fraction of about 5% since void fraction depends upon the application and is a matter of design choice. A person skilled in the art would be able to choose the range which was most effective for the application of the tube. (col. 13: lines 61-62)

Claim 93 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Garcia et al (US Pat. No. 5,611,962), hereinafter Garcia.
Regarding claim 93, Smith in view of Kitano teaches the component as claimed in claim 92, but does not teach wherein the one or more chemical foaming agents comprising calcium oxide.
However, Garcia teaches chemical foaming concentrates (abstract) wherein one or more chemical foaming agents comprises calcium oxide. (Col. 11: lines 44 and 55-57)
It would have been obvious to one skilled in the art to have provided Smith in view of Kitano with the chemical foaming agent of calcium oxide as disclosed by Garcia for the purpose of entrapping any water in the foaming agent components. (Col. 12: lines 14-15)

Claim 94 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Matsuda et al (US 4,212,787), hereinafter Matsuda.
Regarding claim 94, Smith in view of Kitano teaches the component as claimed in claim 92 and Kitano teaches that the blowing agent should be less than 0.01%. (paragraph 85)
However, Matsuda teaches foamed articles using chemical foaming agents of at least 0.005 weight percent. (Col. 13: lines 20-35)
It would have been obvious to have provided Smith in view of Kitano with the weight % of chemical foaming agent of Matsuda for the purpose of providing the desired expansion ratio of the product. (col. 13: lines 29-31)

Claim 96 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of O’Neil (US Pat. No. 6,044,843), hereinafter O’Neil.
Regarding claim 96, the component as claimed in claim 82, wherein the tubular body enables surface property contact angles of less than about 45 degrees.
However, O’Neil teaches an airway adapter wherein the contact angles are less than about 45 degrees. (col. 6: lines 44-46)


Claims 97-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Mackie et al (US 2003/0059213), hereinafter Mackie.
Regarding claim 97, Smith in view of Kitano teaches the component as claimed in claim 82, but does not teach further comprising a heater.
However, Mackie teaches a gases delivery conduit which has a heater. (paragraph 10, Fig. 1: heating wire 3)
It would have been obvious to a person of ordinary skill in the art to have added the heater to the tube of Smith in view of Kitano as taught by Mackie to minimize condensation of the inside of the conduit. (paragraph 5)
 
Regarding claim 98, Smith in view of Kitano, and further in view of Mackie teaches the component as claimed in claim 97 and Mackie further teaches wherein the heater is embedded either partially or wholly, in the wall of the tubular body. (Fig. 1)

Claim 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kitano and further in view of Huddart et al. (US 5,640,951), hereinafter Huddart.
Regarding claim 101, Smith in view of Kitano teaches the component as claimed in claim 100, but does not teach wherein the outer sheath surrounds a heater associated with an exterior wall surface of the tubular body.
a humidifier conduit wherein the outer sheath surrounds a heater associated with an exterior wall surface of the tubular body. (Fig. 2: outer sheath 30 surrounds heater wire 32)
It would have been obvious to a person of ordinary skill in the art to have provided Smith in view of Kitano with the heater wire as taught by Huddart to reduce condensation in the tube. (Col. 8: lines 37-39)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 82-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10, 449,318. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are found in the patented case.
Regarding claim 82, the limitations of claim 82 are found in claim 1 of the patent.
Regarding claim 83, the limitations of claim 82 are found in claim 3 of the patent.
Regarding claim 84, the limitations of claim 84 are found in claim 6 of the patent.
Regarding clam 85, the limitations of claim 85 are found in claim 7 of the patent.
Regarding claim 86, the limitations of claim 86 are found in claim 10 of the patent.
Regarding claim 87, the limitations of claim 87 are found in claim 13 of the patent.
Regarding claim 88, the limitations of claim 88 are found in claim 1 of the patent.
Regarding claim 89, the limitations of claim 89 are found in claim 14 of the patent.
Regarding claim 90, the limitations of claim 90 are found in claim 15 of the patent.
Regarding claim 91, the limitations of claim 91 are found in claim 20 of the patent. 
Regarding claim 92, the limitations of claim 92 are found in claim 16 of the patent.
Regarding claim 92, the limitations of claim 93 are found in claim 17 of the patent.
Regarding claim 94, the limitations of claim 94 are found in claim 22 of the patent.
Regarding claim 95, the limitations of claim 95 are found in claim 18 of the patent.
Regarding claim 96, the limitations of claim 96 are found in claim 26 of the patent.
Regarding claim 97, the limitations of claim 97 are found in claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785